[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR STAY
The court has reviewed the exhibit and the pleadings filed in connection with the plaintiff's appeal and has considered the testimony of the plaintiff and the arguments of counsel. The motion for stay during the pendency of the appeal is denied.
The defendant is directed to file in court by November 18, 1991, the record of the proceedings before the hearing examiner. Thereafter, either party may contact the case flow office and request an assignment for a final hearing.
THIM, JUDGE